Case 7:17-cv-08231-KMK Document 70 Filed 04/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LBR PLUMBING & HEATING CORP.,

Plaintiff, No, 17-CV-8231 (KMK)

_y- ORDER

CALLAHAN INC.,

Defendant.

 

 

KENNETH M. KARAS, District Judge:

For the reasons stated on the record at Oral Argument held on April 17, 2020, Third-party
Defendant Talisman Casualty Insurance Company, LLC’s (“Talisman”) Motion for Summary

Judgment is GRANTED.

Talisman will confer with Plaintiff LBR Plumbing & Heating Corp. and will submit a

proposed Judgment by no later than April 24, 2020.

SO ORDERED.
Dated: April 17, 2020 J Vv 7
White Plains, New York . i Abe Sy

 

KENNETH M. KARAS
United States District Judge
